DETAILED ACTION
Remarks
The application was filed 13 July 2022 and claims priority to US 16/368,682 (now issued Pat. No. 11,422,783) filed on 28 March 2019 as well as US 62/743,420 filed on 9 October 2018.
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record and would be allowable if the rejections set forth herein below were overcome.
The following is a statement of reasons for the indication of allowable subject matter:
	As to claim 1, Chappell et al. (US 2004/0059703) discloses a method of generating and deploying applications, comprising:
	receiving a user input to generate an application configured to be deployed as at least one of a web application, a progressive web application or a native application on a particular platform of a choice of multiple platforms; (e.g., Chappell, par. [0032]: a “generate package” instruction is received; par. [0077]: the end user creates a directory for the application software package he wishes to generate. The application has a /x86/ sub-directory containing files for the x86 platform, a /ppc/ directory containing files for that platform. The /x86/ directory is shown to have two other sub-directories /bin/ to store binary files particular to the x86 platform [x86 binary files being native code, particular to that platform]).
	examining at least one criteria of application code to determine core application code and device-specific code, (e.g., Chappell, par. [0037] discloses the files [subset(s)] for a certain category can be sorted manually or automatically, by considering [examining] the file extension, the header on each file or a similar indicator [attributes]; par. [0032] discloses these files and directives are sorted into groups in accordance with desired parameters “(for example, separating platform-specific files from non-platform specific files)”; par. [0040] discloses if the criteria for separation of the files was the operating platform, the method would generate a “core” package “(i.e., files which do not require a particular processor to be used are placed into the core package)”. If files are detected which do require a particular processor, files are added to it)
isolating the core application code from the device specific code; (see immediately above).
However, the “…wherein the core application code includes a first subset of core code deployable as a web application, a second subset of code deployable as a progressive web application, and a third subset of code deployable as a native application; isolating or separating the core application code from the device-specific code; determining a target subset from the first subset, the second subset, and the third subset, required for deployment according to the user input as one or more of the web application, progressive web application or the native application, adapting the core application code to allow the target subset to be deployed; and deploying the adapted core application code and the target subset” features of claims 1, in combination with the other elements recited, are not taught by the prior art and would not have been obvious. Thus, claim 1 is allowable. Claims 9 and 15 include substantially the same features and are allowable for the same reasons.
The dependent claims are allowable over the prior art by virtue of their dependence from claims 1, 9 or 15.
Specification
The specification is objected for the following informalities:
The specification uses the trademarks JAVA, JAVASCRIPT, PYTHON and JAVABEANS at par. [0028], [0037], [0063], [0068] and [0076] without capitalizing each letter of the mark or otherwise indicating the description of the mark. See M.P.E.P. § 608.01(v).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-6, 9-12 and 15-18 are compared to claims 1, 2, 6, 10 and 11 of US Patent No. 11,422,783 in the following table:
Instant Application
US Patent No. 11,422,783
Claim 1 –  A method for generating and deploying applications, the method comprising: 


receiving a user input to generate an application configured to be deployed as at least one of a web application, a progressive web application or a native application on a particular platform from a choice of multiple platforms; 


examining at least one criteria of application code to determine core application code and device-specific code, wherein the core application code includes a first subset of core code deployable as a web application, a second subset of code deployable as a progressive web application, and a third subset of code deployable as a native application; 

isolating or separating the core application code from the device-specific code; 

determining a target subset from the first subset, the second subset, and the third subset, required for deployment according to the user input as one or more of the web application, progressive web application or the native application; 





adapting the core application code to allow the target subset to be deployed; and 



deploying the adapted core application code and the target subset.



Claim 1 – A method for automatically generating and deploying applications, the method comprising: 

accepting a signal to initiate an application generation process…the application deployed as a particular application type and across a plurality of platforms…deploying the subset of the core application code as a web application or a progressive web application…

… examining code attributes of the application code to determine core application code and device-specific code… deploying the subset of the core application code as a web application or a progressive web application; and deploying the subset of the core application code and the device-specific code together as a native application.


…isolating the core application code from the device-specific code…

…determining, without requiring user input…a subset of the core application code required in each instance of the application deployed as a particular application type…deploying the subset of the core application code as a web application or a progressive web application; and deploying the subset of the core application code and the device-specific code together as a native application.

… enabling the subset or disabling the other portions of the core application code to allow the subset of the core application code to be deployed…

… deploying the subset of the core application code as a web application or a progressive web application; and 

deploying the subset of the core application code and the device-specific code together as a native application.

Claim 2 - The method of claim 1, wherein the application is deployed with features determined based on deployment method and feature sets of the particular platform.
Claim 2 – The method of claim 1, wherein the applications are deployed with features that are automatically determined based on their deployment method and feature sets of each platform.

Claim 3 - The method of claim 1, wherein isolating or separating of the core application code is by labeling the core application code with an identifier or storing the core application code with the identifier.

Claim 1 – determining…from the code attributes of the application code….a subset of the core application code…isolating the core application code from the device-specific code; 

Claim 4 - The method of claim 1, wherein the at least one criteria is selected from a group of criteria comprising code operation, code attributes, code type, code identifiers, introspection, metadata, flags, labels, and combinations thereof.


Claim 1 – …examining code attributes of the application code…


Claim 5 - The method of claim 1, wherein adapting the core application code includes enabling the target subset or disabling other portions of the core application code that excludes the target subset.

Claim 1 – …enabling the subset or disabling the other portions of the core application code to allow the subset of the core application code to be deployed…

Claim 6 - The method of claim 1, further comprising: 

analyzing the application code to determine types of errors; 

setting at least one acceptable error tolerance threshold for particular error types of the determined types of errors; and 

determining whether the core application code functions on the particular platform within the at least one acceptable error tolerance threshold set for the particular error types.
Claim 6 - The method of claim 1, further comprising: 

analyzing the application code to determine types of errors; 

setting at least one acceptable error tolerance threshold for particular error types of the determined types of errors; and 

determining whether the core application code will function on at least one platform of the plurality of platforms within the at least one acceptable error tolerance threshold set for the particular error types and resolving at least one error in a recursive manner without providing a user warning.

Claim 9 – A non-transitory computer readable medium including one or more instructions for automatically generating and deploying applications and executable by one or more processors for:

receiving a user input to generate an application configured to be deployed as at least one of a web application, a progressive web application or a native application on a particular platform from a choice of multiple platforms; 


examining at least one criteria of application code to determine core application code and device-specific code, wherein the core application code includes a first subset of core code deployable as a web application, a second subset of code deployable as a progressive web application, and a third subset of code deployable as a native application; 

isolating or separating the core application code from the device-specific code; 

determining a target subset from the first subset, the second subset, and the third subset, required for deployment according to the user input as one or more of the web application, progressive web application or the native application; 





adapting the core application code to allow the target subset to be deployed; and 



deploying the adapted core application code and the target subset.
 

Claim 10 –  A non-transitory computer readable medium including one or more instructions for automatically generating and deploying applications and executable by one or more processors for: 

accepting a signal to initiate an application generation process… the application deployed as a particular application type and across a plurality of platforms…deploying the subset of the core application code as a web application or a progressive web application…

…examining attributes of the application code to determine core application code from device-specific code… deploying the subset of the core application code as a web application or a progressive web application; and deploying the subset of the core application code and the device-specific code together as a native application.


…isolating the core application code from device-specific code…

…determining, without requiring user input… a subset of the core application code required in each instance of the application deployed as a particular application type…deploying the subset of the core application code as a web application or a progressive web application; and deploying the subset of the core application code and the device-specific code together as a native application.

… enabling the subset or disabling the other portions of the core application code to allow the subset of the core application code to be deployed…

… deploying the subset of the core application code as a web application or a progressive web application; and 

deploying the subset of the core application code and the device-specific code together as a native application.

Claim 10 – The non-transitory computer readable medium of claim 9, wherein the application is deployed with features determined based on deployment method and feature sets of the particular platform.
Claim 11 – The non-transitory computer readable medium of claim 10, wherein the applications are deployed with features that are automatically determined based on their deployment method and feature sets of each platform.


Claim 11 – The non-transitory computer readable medium of claim 9, wherein isolating or separating of the core application code is by labeling the core application code with an identifier or storing the core application code with the identifier.
Claim 10 – determining…from the code attributes of the application code….a subset of the core application code…isolating the core application code from the device-specific code…

Claim 12 – The non-transitory computer readable medium of claim 9, wherein the at least one criteria is selected from a group of criteria comprising code operation, code attributes, code type, code identifiers, introspection, metadata, flags, labels, and combinations thereof.
Claim 10 – …examining code attributes of the application code…

Claim 15 – An apparatus for generating and deploying applications in a computing environment, the apparatus comprising: 



an application generation system that includes one or more hardware processors to execute software configured to generate and deploy applications accessible to one or more computing devices of the computing environment, a computing device of the one or more computing devices comprising: 

the one or more hardware processors; and 

logic encoded in one or more non-transitory media for execution by the one or more hardware processors and when executed operable for: 

receiving a user input to generate an application configured to be deployed as at least one of a web application, a progressive web application or a native application on a particular platform from a choice of multiple platforms; 

examining at least one criteria of application code to determine core application code and device-specific code, wherein the core application code includes a first subset of core code deployable as a web application, a second subset of code deployable as a progressive web application, and a third subset of code deployable as a native application; 

isolating or separating the core application code from the device-specific code; 

determining a target subset from the first subset, the second subset, and the third subset, required for deployment according to the user input as one or more of the web application, progressive web application or the native application; 





adapting the core application code to allow the target subset to be deployed; and 



deploying the adapted core application code and the target subset.
Claim 10 –  A non-transitory computer readable medium including one or more instructions for automatically generating and deploying applications and executable by one or more processors for: 
















accepting a signal to initiate an application generation process… the application deployed as a particular application type and across a plurality of platforms…deploying the subset of the core application code as a web application or a progressive web application…

…examining attributes of the application code to determine core application code from device-specific code… deploying the subset of the core application code as a web application or a progressive web application; and deploying the subset of the core application code and the device-specific code together as a native application.


…isolating the core application code from device-specific code…

…determining, without requiring user input… a subset of the core application code required in each instance of the application deployed as a particular application type…deploying the subset of the core application code as a web application or a progressive web application; and deploying the subset of the core application code and the device-specific code together as a native application.

… enabling the subset or disabling the other portions of the core application code to allow the subset of the core application code to be deployed…

… deploying the subset of the core application code as a web application or a progressive web application; and 

deploying the subset of the core application code and the device-specific code together as a native application.

Claim 16 -- The apparatus of claim 15, wherein the application is deployed with features determined based on deployment method and feature sets of the particular platform.
Claim 11 – The non-transitory computer readable medium of claim 10, wherein the applications are deployed with features that are automatically determined based on their deployment method and feature sets of each platform.

Claim 17 – The apparatus of claim 15, wherein isolating or separating of the core application code is by labeling the core application code with an identifier or storing the core application code with the identifier.

Claim 10 – determining…from the code attributes of the application code….a subset of the core application code…isolating the core application code from the device-specific code…

Claim 18 -- The apparatus of claim 15, wherein the at least one criteria is selected from a group of criteria comprising code operation, code attributes, code type, code identifiers, introspection, metadata, flags, labels, and combinations thereof.
Claim 10 -- …examining code attributes of the application code…



It is also noted that the issued patent shares the same inventor the instant application and has the same assignee.

Claims 1-6, 9-12 and 15-18 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 6, 10 and 11 of issued patent no. 11,334,471 in view of Morozov et al. (US 2011/0296377) (art of record – hereinafter Morozov).

As to claims 1 and 9 the issued claims disclose various features of the instant claims as set forth in the above table. However, issued claims 1 and 9 do not explicitly disclose receiving a user input to generate an application or determining a target subset required for deployment according to the user input.
However, in an analogous art, Morozov discloses:
receiving a user input to generate an application; (e.g., Morozov: par. [0035]: the development tool may comprise an IDE that allows a developer to enter and update code, compile the code, create a package and other actions; par. [0070]: the user interface 335 provides a mechanism by which a developer may interact with a software project. The user interface 335 relay input from a developer to other components) and
 determining a target subset required for deployment according to the user input (e.g., Morozov, par. [0065]: metadata may include data regarding features that are to be enabled or disabled when installing the software. For example, a developer may indicate that certain basic features are to be enabled but that advanced features are to be disabled when installing software on a target).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the signal to generate an application of the issued claims to include a user input signal, as taught by Morozov, as Morozov would provide the advantage of a means for a user to generate an application. (See Morozov, par. [0035]). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the determination of subsets of code from a first, second and third subset of the issued claims to include determining subsets according to the user input, as taught by Morozov, as Morozov would provide the advantage of a means for a user to define the subsets. (See Morozov, par. [0065]).

As to claim 15, issued claim 10 in view of Morozov discloses the features of this claim as noted above. Note that while the issued claim does not explicitly refer to “[a]n apparatus for generating and deploying applications in a computing environment, the apparatus comprising: an application generation system that includes one or more hardware processors to execute software configured to generate and deploy applications accessible to one or more computing devices of the computing environment, a computing device of the one or more computing devices comprising: the one or more hardware processors; and logic encoded in one or more non-transitory media for execution by the one or more hardware processors and when executed operable for” performing the steps of the claim as required by claim 16, a non-transitory medium including instructions for generating and deploying applications and executable by one or more processors as taught by issued claim 10 is such apparatus. 

	As to claims 2, 4-6, 10, 12, 16 and 18, the issued claims teach every element of these claims as shown above.

	As to claims 3, 11 and 17, note that the attributes of the issued claims are reasonably construed as labels or identifiers stored with the core application code.

Claims 7, 13 and 19 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10 of issued patent no. 11,334,471 in view of Morozov (US 2011/0296377) in further view of Hargrove et al. (US 2018/0373574) (art made of record – hereinafter Hargrove).

As to claim 7, issued claim 10/Morozov discloses the method of claim 1 (see rejection of claim 1 above) but does not explicitly disclose wherein the user input includes specifying a uniform resource locator for the application.
However, in an analogous art, Hargrove discloses:
wherein the user input includes specifying a uniform resource locator for the application (e.g., Hargrove, par. [0039]: the app build may be triggered by a unique authentication input provided by the enterprise or a user [the enterprise being a user too]. This input may be provided according to known technologies, including unique URLs).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the user input to generate the application taught by the issued claim 10 in view of Morozov, by including a URL for the application, as taught by Hargrove, as Hargrove would provide the advantage of a means of authenticating the user building the application. (See Hargrove, par. [0039]).

As to claim 13, it is a medium claim whose limitations are substantially the same as those of claim 7 and is rejected for the same reasons.

As to claim 19 it is an apparatus claim whose limitations are substantially the same as those of claim 7 and is rejected for the same reasons.

Claims 8, 14 and 20 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10 of issued patent no. 11,334,471 in view of Morozov (US 2011/0296377) in further view of Hargrove et al. (US 2018/0373574) (art made of record – hereinafter Hargrove) and Eteminan et al. (US 2011/0161912) (art of record – hereinafter Eteminan).

As to claim 8, issued claim 10/Morozov/Hargrove discloses the method of claim 1 (see rejection of claim 1 above) but issued claim 10 does not explicitly disclose wherein the user input further includes specifying at least one setting for a progressive web application and at least one setting for a native mobile application.
However, in an analogous art, Hargrove discloses:
wherein the user input further includes specifying at least one setting for a progressive web application (e.g., Hargrove, par. [0029]: developing a customized app from a core application. Such core applications may be developed according to existing standards for progressive web applications; par. [0005]: enterprises can select an app, provide the necessary information to customize and brand a core application and deliver it to their end users).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the user input to generate an application deployed as a progressive web application taught by the issued claim 10 in view of Morozov, by including specifying at least one setting for a progressive web application, as taught by Hargrove, as Hargrove would provide the advantage of a means of customizing and such an application for end-users. (See Hargrove, par. [0005]).
Further, in an analogous art, Eteminan discloses:
at least one setting for a native mobile application (e.g., Eteminan, par. [0049]: the Visual and XML-Based Representation 210 is the language in which developers will express the logical, structural and other elements of their ideas for an application; par. [0056]: the developer may drag an icon representing a data source onto canvas; par. [0010]: building the application in a manner that is native to each mobile device).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the user input to generate an application deployed as a native application as taught by the issued claim 10 in view of Morozov, by including specifying at least one setting for a native mobile application, as taught by Eteminan, as Eteminan would provide the advantage of a means building an application native to a mobile device. (See Eteminan, par. 0010]).

As to claim 14, it is a medium claim whose limitations are substantially the same as those of claim 8 and is rejected for the same reasons.

As to claim 20 it is an apparatus claim whose limitations are substantially the same as those of claim 8 and is rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186. The examiner can normally be reached M-F 11AM - 7:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196